DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ascanelli (EP 2601059).
As best depicted in Figures 1 and 2, Ascanelli is directed to a tire construction comprising at least one carcass ply 101, a tread 106, a plurality of steel belt belts 105a-105c that define a steel belt part, and reinforcing belt 105d formed with circumferentially oriented cords and arranged between steel belt layers 105b and 105c (Paragraph 45).  Ascanelli further teaches that reinforcing belt 105d is preferably formed with steel cords (Paragraph 50).
Lastly, the claims are directed to a tire article and limitations pertaining to the method of manufacture fail to further define the structure of the claimed tire article (no evidence that the claimed method steps result in a materially different tire article).  It is further noted that that Ascanelli describes a method in which a rubberized tape or strip formed with a plurality of cords can be wound at least one time over the circumferential extent of the tire (Paragraphs 52 and 57).
With respect to claim 7, Ascanelli teaches a loading between 30 and 70 per dm (Paragraph 52- corresponds with 7.6-17.8 ends per inch).
As to claim 8, Ascanelli teaches a width as small as about 12.0 mm (Paragraph 52).
Regarding claim 9, Ascanelli teaches an inventive cord having a diameter of 0.82 mm and a thickness of “about” 1.12 mm (Table 1 and Paragraph 75).  This language appears to encompass thickness values of 1.1 mm.
With respect to claim 10, inventive cord C (Table 1) has a breaking force of 98.7 kgf (968 N).
Claim(s) 1, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamanaka (DE 112011105653).
As best depicted in Figure 4, Hamanaka is directed to a tire construction including a first steel belt layer 141, a second steel belt layer 142, a third steel belt layer 143, and a fourth steel belt layer 144.  The tire of Hamanaka further includes a reinforcing belt part 145 formed with steel cords.   
Lastly, the claims are directed to a tire article and limitations pertaining to the method of manufacture fail to further define the structure of the claimed tire article (no evidence that the claimed method steps result in a materially different tire article).
Regarding claim 4, said reinforcing belt part is positioned between said second and third steel belt layer.
With respect to claim 7, Hamanaka teaches a cord loading between 17 and 30 per 50 mm (corresponds with 8.6-15.2 epi).
Claim(s) 1, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clayton (WO 2017/106063).
As best depicted in Figure 1, Clayton is directed to a tire construction comprising a carcass 108, a bead core 112, a first steel belt layer 122, a second steel belt layer 114, a third belt layer 116, and a fourth steel belt layer 136 (Paragraphs 30, 33, and 48).  The tire of Clayton further includes a reinforcing belt or circumferential layer 123 formed with steel cords and arranged between said second and third steel belt layers (Paragraph 42).    
Lastly, regarding claim 1, the claims are directed to a tire article and limitations pertaining to the method of manufacture fail to further define the structure of the claimed tire article (no evidence that the claimed method steps result in a materially different tire article).
Regarding claim 6, said circumferential reinforcing layer is defined by a central portion 132 and a pair of axially spaced portions 134. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton.
As detailed above, Clayton is directed to a tire construction including a circumferential layer arranged between second and third steel reinforcing layers.  Additionally, Figure 4 depicts an exemplary design in which said circumferential layer has a first width and Figure 1 depicts an exemplary design in which said circumferential layer has a second width.  While Clayton fails to specifically depict a design in with said circumferential layer and said second belt layer have the same width, such would have been obvious in view of the general disclosure of Clayton and the art recognized inclusion of layers having a wide range of widths.  A fair reading of Clayton does not limit the width of said circumferential layer.  In fact, the exemplary figures suggest the use of a range of widths and Applicant has not provided a conclusive showing of unexpected results for the claimed invention.  It is emphasized that circumferential belt layers commonly have a wide range of widths, including that required by the claimed invention.        
Allowable Subject Matter
Claims 2 and 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 8, 2022